TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00104-CV


P. Robinson, Appellant

v.

J. Hargrove; Housing Authority for the City of Austin; C. Richie;
R. Moya; N. Garza; S. Gallo and J. Ewbank, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 98-13244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


O R D E R

PER CURIAM
	The Clerk of this Court filed appellant's notice of appeal on February 11, 2002 and
a clerk's record on March 7.  By postcard dated June 19, 2002, the Clerk of this Court notified the
parties that appellant's brief was overdue and requested a response from appellant by July 1.  The
Clerk of this Court filed appellant's motion for extension of time to file appellant's brief on July 8,
2002, and on July 15, this Court granted appellant's motion, thus extending the due date until July
31.  Appellant was advised that no further extensions would be considered by this Court.  On August
5, the Clerk of this Court filed appellant's second motion for extension of time to file appellant's
brief.
	The Court grants appellant's second motion for extension of time to file appellant's
brief and orders appellant to file a brief on or before September 6, 2002.  If appellant fails to timely
file a brief, the appeal will be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(c).  The
Court will not grant appellant any further extensions of time to file the brief.
	It is so ordered August 27, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish